Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed November 17, 2021 is acknowledged.  Claims 1 and 7 are amended.  Claims 1-7 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner maintains the 35 U.S.C. 112 second paragraph rejection of claims 1-6 and modifies the prior art rejections set forth in the office action filed August 23, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite a composite membrane having an absorption peak intensity of .06 or more to 0.1 or less, the absorption peak obtained and derived from the particular methodology of claim 1.  As pointed out in previous office actions, it is unclear whether the structural characteristics of the membrane itself define the absorption peak intensity or other parameters related to the methodology of measuring said absorption peak 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kamada et al., WO 2015/114727 (Kamada, IDS).
Regarding claims 1-4 and 6-7, Kamada discloses a composite semipermeable membrane and method of forming said membrane, said membrane comprising a skin layer containing a polyamide resin (abstract) and obtained by contacting and polycondensing, on a porous support, an alicyclic diamine solution containing trimesic acid trichloride, the amine solution containing piperazine in an amount of 7% by weight or more (¶ 0030-0036, 0080, 0082-0083, Examples, said piperazine concentration corresponding to an absorption peak intensity of .06 – 0.1 as described above).
In the alternative, while Kamada discloses that the amine solution containing the polyfunctional amine (piperazine) can be provided in a concentration of 0.1 – 10% by weight, where 1 – 4% by weight is preferred, it is no more than obvious for one having ordinary skill in the art to provide a 7% by weight concentration of piperazine as interpreted in the claims, since it has been held that where the general conditions of a 
Regarding claim 5, while Kamada discloses that it is advantageous to chlorinate the semipermeable membrane for improved flux and poration (Table 3, ¶ 0086-0089), Kamada does not explicitly disclose that such chlorination is in an amount from 0.1 – 7%.  However, it would have been obvious to one having ordinary skill in the art to control the degree of chlorination as recited in claim 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive.
Applicant argues that the recitation of an absorption peak intensity describing a parameter of the membrane is not indefinite as shown in this and previous office actions since “one having ordinary skill in the art would readily understand that common measurement conditions should be adopted”.  This argument is not found persuasive.  As seen in the rejections above, it is evident that a variety of physical characteristics and measurement methodologies could generate a peak intensity recited in the claims, where the majority of such physical characteristics and measurement methodologies are not provided with sufficient specificity within the content of the application.  While it is clear from the application examples that a 7% by weight or more concentration of 
Applicant argues that Kamada does not disclose using a polyfunctional amine component in an amount of 7% or more by weight.  Applicant follows this argument with a passage in Kamada that recites “the concentration of the polyfunctional amine in the aqueous amine solution is not particularly limited, and is, for example 0.1 to 10% by weight, and preferably 1 to 4% by weight”.  The examiner does not find this argument persuasive.  As seen in the rejections set forth above, the examiner considers the range of 0.1 to 10% to either anticipate or render obvious applicant’s claimed range of 7% or greater.  While Kamada discloses a preferred range outside of the claimed range, Kamada clearly recognizes that the amount of polyfunctional amine in the amine solution is a result effective variable which can be optimized for desirable physical characteristics.  Additionally, while preferred ranges are given weight, Kamada is relied upon for the broader disclosure of 0.1 to 10% by weight.  Since Kamada has not explicitly stated that concentrations of 7% by weight are not possible or are detrimental 
Furthermore, applicant’s argument that the ranges provided in the prior art are not disclosed with sufficient specificity is not found persuasive.  Applicant’s range of 7% or more and the prior art disclosure of 0.1 to 10% overlap from 7% to 10%.  The examiner considers such overlap to be anticipated or in the alternative rendered obvious in light of the prior art as seen in the rejections set forth above.  Additionally, Kamada discloses that the concentration of polyfunctional amine in solution determines advantageous physical characteristics where it is implicit that Kamada recognizes the optimizable nature of said concentration in relation to desired physical/performance features of the membrane.  Therefore, the examiner maintains that this feature is either anticipated or rendered obvious by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779